Order, Supreme Court, New York County (Stuart C. Cohen, J.), entered July 27, 1992, which, inter alia, granted defendants’ cross motion for summary judgment to the extent of dismissing the first and second causes of action, unanimously affirmed, without costs.
The IAS Court properly dismissed the plaintiffs first cause of action alleging defendant law firm’s breach of an oral agreement to compensate plaintiff for services rendered in effectuating the merger of defendant’s two predecessor firms, and second cause of action for recovery in quantum meruit *405based on such services, on the ground that both seek to recover a finder’s fee, and, as such, are barred by General Obligations Law § 5-701 (a) (10), which voids an oral agreement "to pay compensation for services rendered in negotiating * * * a business opportunity”, with the term "negotiating” specifically defined to include "procuring an introduction to a party to the transaction or assisting in the negotiation or consummation of the transaction” (see, Freedman v Chemical Constr. Corp., 43 NY2d 260, 267, citing Minichiello v Royal Bus. Funds Corp., 18 NY2d 521, 527). As for the third cause of action alleging breach of an oral agreement to compensate plaintiff for services rendered in individually placing a partner in one of the predecessor firms with the other predecessor firm, and the fourth cause of action for recovery in quantum meruit based on such services, the motion for summary judgment was properly denied, since General Obligations Law § 5-701 (a) (10) does not apply to the services of employment agencies (Hunt Personnel v Hemingway Transp., 105 Misc 2d 626, 628), and a triable issue of fact exists as to whether the alleged oral agreement contemplated the payment of a fee as a result of the partner’s being employed by the newly-merged firm. Concur—Milonas, J. P., Rosenberger, Ross and Kassal, JJ.